—Order, Supreme Court, New York County (Kenneth Shorter, J.), entered on June 26, 1986, unanimously affirmed, without prejudice to appellant’s right to seek arbitration in the future should the Federal action not proceed to a conclusion on the merits as to him, pursuant to the agreement of the parties as set forth in their stipulation of June 24, 1982 and accompanying correspondence of July 2 and 8, 1982. Respondent shall recover of appellant $50 costs and disbursements of this appeal. No opinion. Concur—Kupferman, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.